Citation Nr: 1032431	
Decision Date: 08/27/10    Archive Date: 09/01/10

DOCKET NO.  06-26 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to extraschedular consideration under 38 C.F.R. §§ 
3.321(b)(1) and 4.16(b), for status post residuals of a fracture 
of the right ankle with osteomyelitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1975 to July 1979.

This appeal to the Board of Veterans' Appeals (Board) arises from 
an October 2004 rating decision by the Department of Veterans 
Affairs (VA), Regional Office (RO) in Pittsburgh, Pennsylvania. 

The Veteran testified at a formal video conference hearing before 
the undersigned Veterans' Law Judge in January 2009.  A 
transcript of that hearing has been associated with the claims 
file.  

By a May 2009 decision, the Board denied a disability rating in 
excess of 20 percent for status post fracture residuals of the 
right ankle for the periods prior to September 4, 2003 and from 
January 1, 2004 to August 9, 2005; granted a separate disability 
rating of 20 percent for osteomyelitis of the right ankle from 
November 1, 2002 to August 31, 2006; granted a separate 
disability rating of 10 percent for superficial stable scars of 
the right ankle from November 1, 2002 to August 31, 2006; granted 
a combined disability rating of 40 percent for the status post 
fracture residuals of the right ankle, with right ankle 
replacement, degenerative and posttraumatic arthritis, tarsal 
tunnel syndrome with peripheral neuropathy of the right ankle, 
superficial stable scars and osteomyelitis from September 1, 
2006; and denied a combined disability rating in excess of 40 
percent for status post fracture residuals of the right ankle, 
except for the prescribed total ratings temporarily assigned 
pursuant to 38 C.F.R. §§ 4.30 and 4.71a, Diagnostic Code 5056.  
The Board also remanded the issue of entitlement to 
extraschedular consideration under 38 C.F.R. §§ 3.321(b)(1) and 
4.16(b), for status post residuals of a fracture of the right 
ankle with osteomyelitis for additional development.  





FINDINGS OF FACT

1.  The evidence of record does not present such an exceptional 
or unusual disability picture, due solely to the service-
connected status post residuals of a fracture of the right ankle 
with osteomyelitis, as to render impractical the application of 
the regular schedular standards.  

2.  The evidence of record does not demonstrate that the 
Veteran's service-connected status post residuals of a fracture 
of the right ankle with osteomyelitis alone precluded him from 
securing or following substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for the submission of an extraschedular 
evaluation for status post residuals of a fracture of the right 
ankle with osteomyelitis are not met.  38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.321(b) (2009).  

2.  The criteria for the submission of an extraschedular total 
disability rating based on individual unemployability (TDIU) due 
solely to the service-connected status post residuals of a 
fracture of the right ankle with osteomyelitis are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.16(b) 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. § 3.159 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (2009).

The United States Court of Appeals for Veterans Claims (Court) 
held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to 
the extent possible the VCAA notice, as required by 38 U.S.C.A. § 
5103(a) (West 2002), must be provided to a claimant before an 
initial unfavorable decision on a claim for VA benefits.  
Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Prior to the initial adjudication of the Veteran's claim for an 
increased rating for his service-connected right ankle disability 
in the October 2004 rating decision, he was provided notice of 
the VCAA in June 2004.  An additional VCAA letter was sent in May 
2009.  The VCAA letters indicated the types of information and 
evidence necessary to substantiate the claim, and the division of 
responsibility between the Veteran and VA for obtaining that 
evidence, including the information needed to obtain lay evidence 
and both private and VA medical treatment records.  Thereafter, 
the Veteran received additional notice in July 2006, August 2006 
and October 2008, December 2008 and May 2009 pertaining to the 
downstream disability rating and effective date elements of his 
claim, and was furnished a Statement of the Case in July 2006 
with subsequent re-adjudication in January 2007, December 2008 
and May 2010 Supplemental Statements of the Case.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006); see also Mayfield and 
Pelegrini, both supra.

The Veteran's actions are also indicative of his actual knowledge 
of the requirements for substantiating extraschedular 
consideration of his increased rating claim. By responding to 
notices and providing arguments concerning his claim that showed 
his actual knowledge of the duty to assist.  Further, he 
described his functional difficulties and their affect on his 
employment in lay statements and testimony and during his VA 
examination.  He was also provided with the relevant 
extraschedular criteria in a May 2009 letter and in the May 2010 
Supplemental Statement of the Case.  Based on this evidence, the 
Board is satisfied that the Veteran had actual knowledge of what 
was necessary to substantiate his increased rating claim.  See 
Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual 
knowledge is established by statements or actions by the claimant 
or the claimant's representative that demonstrate an awareness of 
what is necessary to substantiate a claim).

Accordingly, the Board finds that no prejudice to the Veteran 
will result from the adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for further 
VCAA development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see 
also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran are to be avoided).

All relevant evidence necessary for an equitable resolution of 
the issue on appeal has been identified and obtained, to the 
extent possible.  The evidence of record includes, private 
medical records, VA outpatient treatment reports, a VA 
examinations and statements and testimony from the Veteran and 
his representative.  The Veteran has not indicated that he has 
any further evidence to submit to VA, or which VA needs to 
obtain.  There is no indication that there exists any additional 
evidence that has a bearing on this case that has not been 
obtained.  Although the Board acknowledges that the VA examiners 
did not have access to the Veteran's claims file when he was 
examined, the examiners were informed of the relevant facts 
regarding the Veteran's in-service and post-service treatment for 
his fractured right ankle.  See Nieves-Rodriguez v. Peake, 22 
Vet. App. 295, 303 (2008).  On each occasion, the examiners noted 
that the Veteran presented with medical records that detailed the 
Veteran's complete medical history, including the results of 
diagnostic testing and surgeries, of his fractured right ankle.  
Id.  Moreover, the Board observes that consideration was given to 
the Veteran's private and VA medical records from 2003 to 2009, 
the Veteran's statements of symptoms, and the private and VA 
examinations in determining whether the Veteran was entitled to 
an increased rating based on the overall symptomatology presented 
in the record.  See Barr v. Nicholson, 21 Vet. App. 303, 305 
(2007).  Thus, there is no indication that the VA examinations in 
this case are inadequate, or that there exists any additional 
evidence that has a bearing on this case that has not been 
obtained.  The Veteran and his representative have been accorded 
ample opportunity to present evidence and argument in support of 
his appeal.  All pertinent due process requirements have been 
met.  See 38 C.F.R. § 3.103 (2009).

Factual Background

In the Veteran's September 2005 statement, submitted with his 
October 2005 notice of disagreement, he reports that as he has 
had five surgeries on the right ankle, he was unable to perform 
his job and was in constant pain.  

In an undated letter, the Veteran's employer reported that the 
Veteran had been employed at their company for eight years and he 
noticed that the Veteran's sales numbers had declined in the past 
three years due to, in large part, to health problems resulting 
from his ankle injury.  He also witnessed the Veteran's struggles 
on daily basis from the difficulty with walking and dealing with 
the pain, which affected his mental well being.  Lastly, the 
employer reported that, both the Veteran's multiple surgeries and 
lost time due to doctor appointments and physical therapy 
affected his productivity, although he felt the Veteran was doing 
the best he could.  

In an October 2006 VA examination, the Veteran reported he worked 
as a salesman for a company and had not gotten a promotion or 
raise in the past three years because he was busy with his 
doctors' appointments and he was unable to walk.  He also stated 
that his sales had gone down by approximately 25 percent, that he 
was unable to keep up with his job and that he was worried he 
might lose it.  The Veteran reported that he got a letter from 
his manager about his performance going down because of his ankle 
condition.  Finally, he noted that he walked with a cane.

During a January 2009 video conference hearing, the Veteran 
testified that he walked with a cane on occasion for stability 
due to his right ankle problems.  He also stated that his 
employer witnessed the limitations of his ankle as he performed 
his job and that he currently worked as a personnel manager.  The 
Veteran testified that he changed jobs recently from a 
salesperson to a personnel manager, as he had problems working as 
a sales person with getting into and out of his car and driving, 
which affected his right ankle.  He stated that his current 
position as a personnel manager is a desk job where he does not 
have to go on the road.  The Veteran testified that it was his 
decision to change jobs which resulted in a 23 percent decrease 
in pay.  He reported having missed work following his ankle 
replacement, however, the time off taken did not affect his 
employment status and his employer had accommodated him.

Analysis

1.  Extraschedular Consideration under 38 C.F.R. § 3.321(b)

In the current appeal, the Board has considered the issue of 
whether the Veteran's status post residuals of a fracture of the 
right ankle with osteomyelitis presents an exceptional or unusual 
disability picture as to render impractical the application of 
the regular schedular standards such that referral to the 
appropriate officials for consideration of an extra-schedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2009); Bagwell 
v. Brown, 9 Vet. App. 337, 338-339 (1996).  

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).  According to 38 C.F.R. § 3.321(b)(1), an extra-
schedular disability rating is warranted upon a finding that the 
case presents such an exceptional or unusual disability picture, 
with such related factors as marked interference with employment 
or frequent periods of hospitalization, that would render 
impractical the application of the regular schedular standards.  
See 38 C.F.R. § 3.321(b)(1) (2009); Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).

Extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is 
addressed when either raised by the claimant or the evidence, and 
requires a three-step analysis.  First, is whether the schedular 
criteria are adequate and, if they are, no extraschedular 
referral is required.  Second, if inadequate, determine whether 
there is an exceptional disability picture considering such 
related factors as marked interference with employment (but not 
marked interference obtaining or retaining employment) or 
frequent periods of hospitalization.  Third, if the rating 
criteria are inadequate and the related factors are present, the 
case must be referred for a determination of whether an 
extraschedular rating should be assigned.  Thun v. Peake, 111, 
115-16 (2008) (citing VA Gen. Coun. Prec. 6-1996, para. 7, and 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993)) aff'd Thun v. 
Peake, 572 F.3d 1366 (Fed.Cir. 2009).  

A review of the record leads the Board to determine that, in this 
case, there is no evidence that the service-connected status post 
residuals of a fracture of the right ankle with osteomyelitis, by 
itself, presents an exceptional or unusual disability picture.  
There is no evidence of frequent periods of hospitalization and 
there is also no evidence of marked interference with employment.  
In this regard, the Board notes that the Veteran has continued to 
work despite his reported limitations.  In addition the evidence 
of record demonstrates that the Veteran transferred positions 
from working as a salesman, which required him to drive around a 
lot and adversely affected his productivity, to a personnel 
manager, wherein he worked at a desk to accommodate his right 
ankle.  The Veteran also testified that, while he missed work 
following his ankle replacement by leaving early on many 
occasions, the time off taken did not affect his employment 
status and his employer was able to accommodate him.  Thus, the 
disability picture is contemplated by the Rating Schedule, and 
the assigned schedular evaluation is adequate.  As such, the 
criteria for submission for consideration of an extra-schedular 
rating are not met.  Thun, Id.

2.  Extraschedular Consideration under 4.16(b) for TDIU

Total disability rating for compensation may be assigned where 
the schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a substantially 
gainful occupation as a result of a service-connected disability, 
provided that the person has one service-connected disability 
ratable at 60 percent or more; or as a result of two or more 
service-connected disabilities, provided that the person has at 
least one disability ratable at 40 percent or more and there is 
sufficient additional disability to bring the combined rating to 
70 percent or more.  The existence or degree non-service 
connected disabilities or previous unemployability status will be 
disregarded where the above-stated percentages are met and in the 
judgment of the rating agency such service-connected disabilities 
render the veteran unemployable.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.321, 3.340, 4.16 (2009).

In any event, it is VA policy that all veterans who are unable to 
secure and follow a substantially gainful occupation by reason of 
service-connected disabilities shall be rated totally disabled.  
38 C.F.R. § 4.16(b).  Thus, if a veteran fails to meet the 
applicable percentage standards enunciated in 38 C.F.R. § 
4.16(a), an extra-schedular rating is for consideration where the 
veteran is unemployable due to the service-connected disability.  
38 C.F.R. § 4.16(b);  see also Fanning v. Brown, 4 Vet. App. 225 
(1993).  Therefore, the Board must evaluate whether there are 
circumstances in the veteran's case, a part from any non-service 
connected condition and advancing age, which would justify a TDIU 
rating due solely to the service connected disability.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn 
v. Brown, 5 Vet. App. 375 (1993).

Marginal employment shall not be considered substantially gainful 
employment.  For purposes of 38 C.F.R. § 4.16, marginal 
employment generally shall be deemed to exist when a veteran's 
earned annual income does not exceed the amount established by 
the U.S. Department of Commerce as the poverty threshold for one 
person.  Marginal employment may also be held to exist, on a 
facts found basis (includes but is not limited to employment in a 
protected environment such as a family business or sheltered 
workshop), when earned annual income exceeds the poverty 
threshold.  Consideration shall be given in all claims to the 
nature of the employment and the reason for termination.  Id.

After a careful review of the record, the Board finds that there 
is no evidence of record which demonstrates that the Veteran's 
service-connected status post residuals of a fracture of the 
right ankle with osteomyelitis alone was sufficient to produce 
unemployability in this case.  38 C.F.R. § 4.16(b).  The Board 
initially notes that the lay and medical evidence of record does 
not reflect that the Veteran was unemployed or unemployable due 
solely to his right ankle disability at any time during the 
period of this appeal.  In this regard the Board notes that, 
while the lay statements from the Veteran and his employer 
indicate that the Veteran was unable to perform his job as a 
salesperson and had a decrease in productivity and lost time from 
work due to his right ankle problems, he has been able to 
maintain his employment throughout the duration of this appeal.  

The Veteran's testimony at the January 2009 video conference 
hearing also reflects that he recently changed positions within 
the same company from a salesperson to a personnel manager, as he 
had problems with his duties as a salesperson with getting into 
and out of his car and driving which affected his right ankle.  
In addition, his current position as a personnel manager was a 
desk job where he did not have to go on the road.  Moreover, the 
Veteran testified that it was his decision to change jobs and 
that, despite having missed work following his ankle replacement, 
the time off taken did not affect his employment status and his 
employer had accommodated him.  Finally, there is no medical 
evidence of record which wherein a physician has found or the 
medical findings indicate that the Veteran was unemployable or 
maintained only marginal employment due solely to his service-
connected right ankle disability.  

For reasons discussed above, the Board determines that the weight 
of the evidence establishes that the Veteran's service connected 
disability alone did not prevent him from securing or following a 
substantially gainful occupation, and thus he does not meet the 
criteria for a TDIU rating under 38 C.F.R. § 4.16(b).

In reaching the conclusions above, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's claim, 
that doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

An extraschedular rating under 38 C.F.R. § 3.321(b)(1) for status 
post residuals of a fracture of the right ankle with 
osteomyelitis is denied.

An extraschedular rating under 38 C.F.R. § 4.16(b) for status 
post residuals of a fracture of the right ankle with 
osteomyelitis is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


